Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101:
Claim 1 (Currently Amended): A sentence matching system comprising circuitry configured to
input a sentence; and 
determine matching between the input sentence 
wherein the matching sentence is configured to be divided into a plurality of character string units and at least one of the character string units includes a plurality of candidates further divided into a plurality of character strings, and 
the circuitry determines the matching by treating the input sentence as divided into the plurality of character string units.  


Step 1: IS THE CLAIM DIRECTED TO A PROCESS, MACHINE, MANUFACTURE OR COMPOSITION OF MATTER?
YES

Step 2A: IS THE CLAIM DIRECTED TO A LAW OF NATURE, A NATURAL PHENOMENON, OR AN ABSTRACT IDEA?
YES

Step 2B: DOES THE CLAIM RECITE ADDITIONAL ELEMENTS THAT AMOUNT TO SIGNIFICANTLY MORE THAN THE JUDICIAL EXCEPTION?
NO

The claims amount to a human mentally performing steps such as listening or reading a sentence, checking the grammar, and replacing any typographical errors or identified text with an alternative if needed.

• Collecting, displaying, and manipulating data (Int. Ventures v. Cap One Financial)
• Collecting information, analyzing it, and displaying certain results of the collection and analysis (Electric Power Group; West View†)
• Comparing new and stored information and using rules to identify options (Smartgene)†

To help in amending the claims and for analysis purposes, in example claims 3 and 4 below, the difference between eligible and ineligible illustrates a significant process which is tied to hardware that is not generally recited in the art.  In this case general changing of font size in claim 3 versus a significant step of conditionally changing font size tied to hardware.
See example below to amend to overcome 101 rejection:

Regarding independent claim examples:
For instance in the example claims 3 and 4 below:
Ineligible
3. A computer‐implemented method of resizing textual information within a window displayed in a graphical user interface, the method comprising: 
(not significant) generating first data for describing the area of a first graphical element; 
(not significant) generating second data for describing the area of a second graphical element containing textual information; 
(not significant) calculating, by the computer, a scaling factor for the textual information which is proportional to the difference between the first data and second data. 
The claim recites that the step of calculating a scaling factor is performed by “the computer” (referencing the computer recited in the preamble). Such a limitation gives “life, meaning and vitality” to the preamble and, therefore, the preamble is construed to further limit the claim. (See MPEP 2111.02.)
However, the mere recitation of “computer‐implemented” is akin to adding the words “apply it” in conjunction with the abstract idea. Such a limitation is not enough to qualify as significantly more. With regards to the graphical user interface limitation, the courts have found that simply limiting the use of the abstract idea to a particular technological environment is not significantly more. (See, e.g., Flook.)

Whereas in similar claim 4:
Eligible
4. A computer‐implemented method for dynamically relocating textual information within an underlying window displayed in a graphical user interface, the method comprising: 
displaying a first window containing textual information in a first format within a graphical user interface on a computer screen; 
displaying a second window within the graphical user interface; 
constantly monitoring the boundaries of the first window and the second window to detect an overlap condition where the second window overlaps the first window such that the textual information in the first window is obscured from a user’s view; 
determining the textual information would not be completely viewable if relocated to an unobstructed portion of the first window; 
calculating a first measure of the area of the first window and a second measure of the area of the unobstructed portion of the first window; 
calculating a scaling factor which is proportional to the difference between the first measure and the second measure; 
scaling the textual information based upon the scaling factor; 
(significant step) automatically relocating the scaled textual information, by a processor, to the unobscured portion of the first window in a second format during an overlap condition so that the entire scaled textual information is viewable on the computer screen by the user; 
(significant step) automatically returning the relocated scaled textual information, by the processor, to the first format within the first window when the overlap condition no longer exists.
These limitations are not merely attempting to limit the mathematical algorithm to a particular technological environment. Instead, these claim limitations recite a specific application of the mathematical algorithm that improves the functioning of the basic display function of the computer itself. As discussed above, the scaling and relocating the textual information in overlapping windows improves the ability of the computer to display information and interact with the user.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110060587 A1 Phillips; Michael S. et al. (hereinafter Phillips).
Re claim 1, Phillips teaches 
Claim 1 (Currently Amended): A sentence matching system comprising circuitry configured to
input a sentence; and (user inputs a sentence via voice or text/touch screen fig. 7b, 7c, 14, and 16 with supporting citations in 0060 0069 0099 0100 0053 0082 0172 0174 0230 0236 0237 0268 0269 0270 0279 0280 0289 0340 0285 0346 0315 0288 0295)
determine matching between the input sentence 
wherein the matching sentence is configured to be divided into a plurality of character string units and at least one of the character string units includes a plurality of candidates further divided into a plurality of character strings, and  (the sentence is segmented in order to achieve the intent for searching music, finding an address, or browsing the internet, and also complex inputs such as “send” then “sms” then “t” etc, as in fig. 7b/c with fig. 14 for example but not limited to, user enters various words that show candidates of words and sentences fig. 7b, 7c, 14, and 16 with supporting citations in 0060 0069 0099 0100 0105 0053 0082 0172 0174 0230 0236 0237 0268 0269 0270 0279 0280 0289 0340 0285 0346 0315 0288 0295)
the circuitry determines the matching by treating the input sentence as divided into the plurality of character string units.  (words extracted, wherein the sentence is segmented in order to achieve the intent for searching music, finding an address, or browsing the internet, and also complex inputs such as “send” then “sms” then “t” etc, as in fig. 7b/c with fig. 14 for example but not limited to, user enters various words that show candidates of words and sentences fig. 7b, 7c, 14, and 16 with supporting citations in 0060 0069 0099 0100 0105 0053 0082 0172 0174 0230 0236 0237 0268 0269 0270 0279 0280 0289 0340 0285 0346 0315 0288 0295)


Re claim 2, Phillips teaches 
Claim 2 (Currently Amended): The sentence matching system according to claim 1, wherein the circuitry generates a matching sentence for each of the plural candidates in accordance with at least one of the number of plural candidates included in the matching sentence and the number of units included in the matching sentence and determines the matching.  (matching/ranking best candidate based on confidence score for precise intent extraction fig. 7b, 7c, 14, and 16 with supporting citations in 0060 0069 0099 0100 0105 0053 0082 0172 0174 0230 0236 0237 0268 0269 0270 0279 0280 0289 0340 0285 0346 0315 0288 0295)


Re claim 3, Phillips teaches 
Claim 3 (Currently Amended): The sentence matching system according to claim 1 [[or 2]], wherein, precision used to determine the matching in accordance with the matching sentence is set in the matching sentence, and the circuitry determines the matching at the precision and priority corresponding to the precision for each matching sentence.  (matching/ranking best candidate based on confidence score for precise intent extraction fig. 7b, 7c, 14, and 16 with supporting citations in 0060 0069 0099 0100 0105 0053 0082 0172 0174 0230 0236 0237 0268 0269 0270 0279 0280 0289 0340 0285 0346 0315 0288 0295)


Re claim 4, Phillips teaches 
Claim 4 (Original): The sentence matching system according to claim 3, wherein the precision is set in accordance with at least one of whether to convert a phrase included in a sentence into a reading, whether to normalize the sentence, whether to convert a phrase included in the sentence into a synonym, and whether to convert the phrase included in the sentence into a hypernym.  (normalization into a reading, such as disambiguation to correct errors or incorrect intent/context fig. 7b, 7c, 14, and 16 with supporting citations in 0060 0069 0099 0100 0105 0053 0082 0172 0174 0230 0236 0237 0268 0269 0270 0279 0280 0289 0340 0285 0346 0315 0288 0295)


Re claim 5, Phillips teaches 
Claim 5 (Currently Amended): The sentence matching system according to claim 1, wherein the circuitry outputs a response sentence associated in advance with the matching sentence determined to match the input sentence 


Re claim 6, Phillips teaches 
Claim 6 (Currently Amended): The sentence matching system according to claim 1, wherein the circuitry reads some of the plurality of character strings included in the plurality of candidates to a main memory of the sentence matching system, determines the matching between the character strings included in the input sentence the character strings included in the input sentence 


Re claim 7, Phillips teaches 
Claim 7 (New): The sentence matching system according to claim 2, wherein, precision used to determine the matching in accordance with the matching sentence is set in the matching sentence, and 5Docket No. 532709US Preliminary Amendment the circuitry determines the matching at the precision and priority corresponding to the precision for each matching sentence. (matching/ranking best candidate based on confidence score for precise intent extraction fig. 7b, 7c, 14, and 16 with supporting citations in 0060 0069 0099 0100 0105 0053 0082 0172 0174 0230 0236 0237 0268 0269 0270 0279 0280 0289 0340 0285 0346 0315 0288 0295)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20130254209 A1	Kang; Jaewoo
Sub-domains, queries, synonym, 

US 20140180677 A1	McCaffrey; Anthony
Paraphrasing

US 20040162797 A1	Bridges, Matthew  et al.
Sentence analysis and prediction


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov